NOT DESIGNATED FOR PUBLICATION

                                             No. 121,616

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                         STATE OF KANSAS,
                                             Appellee,

                                                    v.

                                         STACEY L. MEEKS,
                                            Appellant.


                                   MEMORANDUM OPINION

        Appeal from Reno District Court; TIMOTHY J. CHAMBERS, judge. Opinion filed October 16,
2020. Affirmed.


        Shannon S. Crane, of Hutchinson, for appellant.


        Andrew R. Davidson, assistant district attorney, and Derek Schmidt, attorney general, for
appellee.


Before WARNER, P.J., STANDRIDGE and GARDNER, JJ.


        PER CURIAM: A jury convicted Stacey Meeks of possession of methamphetamine,
possession of drug paraphernalia, and interference with law enforcement. She now
appeals these convictions, claiming the district court should have suppressed evidence
found as a result of an unlawful seizure and search. After reviewing the parties'
arguments, we conclude the district court did not err in denying Meeks' motion to
suppress. We therefore affirm her convictions.




                                                    1
                        FACTUAL AND PROCEDURAL BACKGROUND

       During an April afternoon in 2018, Joey Cross was driving a gray Camaro on K-
14 in Reno County. His girlfriend, Meeks, was a passenger. Kansas Highway Patrol
Trooper Matthew Peil observed the Camaro speeding at 82 miles per hour in a 65-miles-
per-hour zone. Peil turned his vehicle around and activated his lights and siren to initiate
a traffic stop. He noted that the driver was a white male with facial hair wearing a gray
shirt. The Camaro accelerated, and a high-speed chase ensued, with the Camaro and the
patrol car reaching speeds in excess of 140 miles per hour.


       Peil followed the Camaro down a gravel driveway that ended by a partial fence
(that had been driven over by the Camaro) and what appeared to be a junk yard, with
multiple vehicles and various outbuildings. When Peil arrived, he saw Cross standing
next to the driver-side door and Meeks standing on the passenger side. Cross then took
off running.


       Meeks did not run. Instead, she continued to stand outside the Camaro. Peil asked
her where the driver went. Meeks said that she did not know where the driver had gone;
she also told Peil she was the driver. Peil informed her that he had observed a male with
facial hair driving the vehicle and had seen him get out of the Camaro and stand next to
the car. Peil placed Meeks in handcuffs, and he and other law enforcement officers began
to search the property for the driver.


       Deputies from the Reno County Sheriff's Department later found Cross walking
down a nearby road. He was placed under arrest and brought back to the junk yard.
Another deputy then searched Cross and placed him in a patrol car.


       Peil returned to Meeks, who remained handcuffed, and walked her toward another
patrol car. Before he placed her in the vehicle, Peil searched her. At Meeks' subsequent



                                              2
trial, Peil explained that the reason for searching a person before putting him or her in an
officer's patrol car was "officer safety"—that is, "to make sure they don't have weapons
on them, any other harmful objects." Peil thus patted down Meeks. When doing so, he
first patted down her pants and then lifted her shirt to expose the waist of her pants. Peil
explained his search as follows:


       "I always pat down females with the back of my hand on their pockets. I always ask them
       do you have anything on you that's going to cut me, poke me, or stick me. [Meeks]
       advised she didn't. I think she had tight jeans on that day, not exactly sure how I searched
       her pockets, but with every female I always give them a warning, I'm going to lift your
       shirt shortly above your waistband. That's a common place where weapons are kept and,
       like I said, it's officer safety."


Peil explained that the purpose for lifting Meeks' shirt so he could view her waistband
was that the waistband is "a place people commonly keep weapons, any knife, any
guns, any guns these days are very small and very thin."


       When the trooper lifted Meeks' shirt, a clear plastic baggie that had been stuck to
her stomach fell. The baggie contained a white crystalline substance, later determined to
be methamphetamine.


       The State charged Meeks with possession of methamphetamine, possession with
intent to use drug paraphernalia, and interference with law enforcement. Meeks filed a
motion to suppress, arguing Peil's detention of her at the junkyard (which she alleged was
an arrest) and his subsequent search for weapons violated her right to be free from
unreasonable searches and seizures. And she argued that the scope of that search—lifting
her shirt to reveal her waistband—was also unreasonable because a pat-down search
could have been less intrusive but just as effective in searching for weapons.




                                                    3
       The court denied Meeks' suppression motion. Though the court found Peil lacked
probable cause to arrest Meeks for actually obstructing an investigation under K.S.A.
2019 Supp. 21-5904(a)(3) at the time she was placed in handcuffs, it nevertheless found
there was probable cause to believe Meeks had intended to impede or obstruct the
investigation under K.S.A. 2019 Supp. 21-5904(a)(1)(C). The court alternatively ruled
that Meeks' temporary detention—being placed in handcuffs while the officers searched
for Cross—was a permissible Terry stop. Finally, the court found that Peil's subsequent
search for weapons was permissible and that lifting Meeks' shirt to visually inspect her
waistband was "unobtrusive, even more so than a pat down of a female by a male
officer."


       The case proceeded to a jury trial, where Meeks was found guilty of all charges.
She now appeals, claiming the district court should have granted her motion to suppress.


                                       DISCUSSION

       The Fourth Amendment to the United States Constitution, made applicable to the
states through the Fourteenth Amendment's Due Process Clause, protects "[t]he right of
the people to be secure in their persons, houses, papers, and effects, against unreasonable
searches and seizures." Section 15 of the Kansas Constitution Bill of Rights provides "the
same protection from unlawful government searches and seizures as the Fourth
Amendment." State v. Daniel, 291 Kan. 490, 498, 242 P.3d 1186 (2010).


       Whenever an officer encounters a citizen in a public place, the rights protected by
the Fourth Amendment are implicated. The rules of law applied to safeguard the Fourth
Amendment's protections vary depending on the type of encounter between the individual
and law enforcement. Kansas courts have recognized four types of such encounters:
(1) voluntary encounters; (2) investigatory detentions; (3) public safety stops; and
(4) arrests. State v. Cleverly, 305 Kan. 598, 605, 385 P.3d 512 (2016).



                                             4
       An investigatory detention—also known as a "Terry stop" after Terry v. Ohio, 392
U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968)—occurs when an officer detains a person
in a public place because the officer reasonably suspects the person "is committing, has
committed or is about to commit a crime." K.S.A. 22-2402(1); see Terry, 392 U.S. at 21-
22; State v. Thomas, 291 Kan. 676, Syl. ¶ 8, 246 P.3d 678 (2011). A reasonable suspicion
is "a particularized and objective basis for suspecting the person stopped is involved in
criminal activity." 291 Kan. 676, Syl. ¶ 9. Reasonableness in this context is viewed
"'based on the totality of the circumstances'" and "'in terms as understood by those versed
in the field of law enforcement.'" 291 Kan. at 687 (quoting State v. Moore, 283 Kan. 344,
354, 154 P.3d 1 [2007]).


       Whether reasonable suspicion exists is a question of law. Thomas, 291 Kan. at
688. Reasonable suspicion is a less rigorous standard than probable cause and requires a
showing considerably less than preponderance of the evidence. State v. Johnson, 293
Kan. 1, 6, 259 P.3d 719 (2011). But the standard requires more than an inchoate and
unparticularized suspicion or hunch of criminal activity. 293 Kan. at 6 (citing Illinois v.
Wardlow, 528 U.S. 119, 123, 120 S. Ct. 673, 145 L. Ed. 2d 570 [2000]).


       In contrast, an arrest requires an officer to have a warrant for the person's arrest,
probable cause to believe there is such a warrant, or probable cause to believe the person
is committing or has committed a crime. See K.S.A. 22-2401. A person is deemed to be
under arrest when he or she is physically restrained or submits to the officer's custody
after committing a crime. K.S.A. 2019 Supp. 22-2202(d); K.S.A. 22-2405(1). An arrest
must be tied to the person's commission of a certain crime as opposed to any other
reason, such as officer safety.


       We review the factual underpinnings of a district court's decision on a motion to
suppress evidence for substantial competent evidence and its ultimate legal conclusion de


                                              5
novo. State v. Reiss, 299 Kan. 291, 296, 326 P.3d 367 (2014). When the material facts are
not in dispute—as here—whether evidence should be suppressed is a question of law
over which our review is unlimited. State v. Stevenson, 299 Kan. 53, 57, 21 P.3d 754
(2014). Although a defendant initiates a constitutional challenge to a search or seizure by
filing a motion to suppress the evidence in question, the State has the burden to prove any
challenged police conduct was permissible. Cleverly, 305 Kan. at 605.


       Meeks states that her initial detention—when she was handcuffed as the officers
continued to search for Cross—was an arrest effected without probable cause to believe
she had committed a crime. But the district court found there was probable cause to arrest
Meeks when she was placed in handcuffs because her delusive responses to Trooper
Peil's questions evinced an intention to interfere with the officers' ongoing investigation,
a crime under K.S.A. 2019 Supp. 21-5904(a)(3). The court also found that, regardless of
whether Peil had probable cause to arrest Meeks when she was handcuffed, that seizure
was a permissible investigatory detention, and the subsequent search was reasonable to
ensure the officers' safety before Meeks was placed in the patrol car.


       Meeks does not explain her conclusory statement that the detention was an arrest,
not an investigatory detention, or cite to any supporting facts in the record to support her
assertion. We note that the video recording of the incident was played for the jury, and a
transcript of that recording was offered into evidence, but neither are part of the record on
appeal. Accord State v. Sisson, 302 Kan. 123, 128, 351 P.3d 1235 (2015) (appealing party
has a duty to designate a record).


       Meeks appears to conclude that she was arrested because she was handcuffed. But
the law recognizes that law enforcement officers are "permitted to use precautionary
measures that are reasonably necessary to safeguard their personal safety." State v.
Blackston, No. 109,684, 2014 WL 4995842, at *4 (Kan. App. 2014) (unpublished
opinion), rev. denied 302 Kan. 1012 (2015). Thus, the use of handcuffs does not


                                              6
"necessarily convert an investigatory detention into an arrest." State v. Hill, 281 Kan.
136, 142, 130 P.3d 1 (2006). And during the course of an investigatory detention, an
officer "is allowed to frisk the person seized for weapons if necessary for the officer's
personal safety." 281 Kan. at 141; see K.S.A. 22-2402(2). Instead, the controlling inquiry
for determining whether a seizure was an arrest or an investigatory detention is "what a
reasonable person would believe under the totality of the circumstances surrounding the
incident." 281 Kan. at 145.


       Under the facts of this case, Trooper Peil observed Cross driving a vehicle at an
extremely high rate of speed and then flee from law enforcement on foot. He knew
Meeks had been a passenger in the car and was being intentionally uncooperative with
him in his efforts to locate the driver. Once the vehicles were stopped, the encounter
occurred in a junk yard, where the officers were surrounded by numerous vehicles,
buildings, and other obstructions. Considering the totality of the circumstances, we agree
with the district court that it was reasonable for Peil to detain Meeks—including by
placing her in handcuffs—for safety reasons as the pursuit of Cross continued.


       Likewise, the subsequent search of Meeks before placing her in the patrol car was
also reasonable to protect the safety of the officers. Peil testified about the importance of
ensuring that a person does not have weapons before placing him or her in a vehicle to be
driven by a law enforcement officer—a matter recognized in our caselaw. See, e.g., State
v. Nugent, 15 Kan. App. 2d 554, 564, 811 P.2d 890 (upholding Terry stop where officer
ordered defendant out of the car at gunpoint and handcuffed him before searching him for
weapons), rev. denied 249 Kan. 777 (1991).


       Meeks argues that even if this search were permissible in theory, the manner in
which it was conducted was unreasonable. She asserts that rather than lifting her shirt to
see her waistband, Peil should have conducted a pat-down frisk for weapons. But after
reviewing the evidence presented at her hearing on Meeks' motion to suppress, the


                                              7
district court found that Peil's search of Meeks—including lifting her blouse so the
trooper could observe the waistband of her pants to ensure she was not armed—was
"unobtrusive, even more so than a pat down of a female by a male officer." While we do
not have the benefit of observing the video recording of this encounter, Peil's testimony at
trial supports the district court's finding. See Reiss, 299 Kan. at 296 (appellate courts
defer to district courts' factual findings if they are supported by substantial competent
evidence).


       Under the facts of this case, Trooper Peil's seizure of Meeks was a permissible
investigatory detention, and his subsequent search of her person for weapons was
reasonable and justified to protect the safety of the officers. Since we conclude the
seizure and subsequent search were permissible on these grounds, we need not determine
whether the seizure was also supported by probable cause that Meeks had intended to
interfere with the ongoing investigation. The district court did not err in denying Meeks'
motion to suppress the evidence resulting from the trooper's search.


       Affirmed.




                                              8